                                   1

                                   2                    IN THE UNITED STATES DISTRICT COURT

                                   3                  FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    JAMES P. MALVEAUX,                   Case No.   17-cv-05004-CW
                                   6               Plaintiff,
                                                                             ORDER GRANTING MOTIONS TO
                                   7          v.                             DISMISS SECOND AMENDED
                                                                             COMPLAINT
                                   8    WELLS FARGO BANK, N.A.;
                                        BARRETT DAFFIN FRAPPIER TREDER       (Docket Nos. 53, 60, 63, 65,
                                   9    & WEISS, LLP; FIRST AMERICAN         71)
                                        TITLE COMPANY; BANK OF NEW
Northern District of California
  United States District Court




                                  10    YORK MELLON f/k/a BANK OF NEW
                                        YORK as Trustee for WORLD
                                  11    SAVINGS REMIC TRUST, MORTGAGE
                                        PASS-THROUGH CERTIFICATES,
                                  12    SERIES 19; RALPH PARTNERS II,
                                        LLC; AND ALL PERSONS KNOWN OR
                                  13    UNKNOWN CLAIMING AN INTEREST
                                        IN THE SUBJECT PROPERTY, and
                                  14    DOES 2 through 50, inclusive,
                                  15               Defendants.

                                  16

                                  17

                                  18        Now pending are motions to dismiss the Second Amended
                                  19   Complaint (2AC) by Wells Fargo Bank, N.A., formerly known as
                                  20   Wachovia Mortgage, FSB and World Savings Bank, FSB (Wells Fargo),
                                  21   and the Bank of New York Mellon, formerly known as the Bank of
                                  22   New York, Docket Number 53; Barrett Daffin Frappier Treder &
                                  23   Weiss, LLP (Barrett Daffin), Docket Number 60; First American
                                  24   Title Company (First American), Docket Number 63; Ralph Partners
                                  25   II, LLC (Ralph Partners), Docket Number 65; and Billie Malveaux,
                                  26   Docket Number 71.   For the reasons set forth below, the motions
                                  27   are GRANTED.
                                  28   //
                                                        BACKGROUND AND PROCEDURAL HISTORY
                                   1
                                            The 2AC is the third complaint filed in this action by
                                   2
                                       Plaintiff James P. Malveaux, who is represented by counsel.
                                   3
                                       Docket No. 49.   On December 28, 2017, the Court granted motions
                                   4
                                       to dismiss the prior iteration of the complaint, the First
                                   5
                                       Amended Complaint (1AC).   In that Order, the Court noted that it
                                   6
                                       would “grant[] one further opportunity for Plaintiff to amend his
                                   7
                                       claims,” and that “Plaintiff may replead any or all of his
                                   8
                                       dismissed claims if he can truthfully allege, without
                                   9
Northern District of California
  United States District Court




                                       contradicting the allegations in his previous complaints, facts
                                  10
                                       sufficient to show that he is entitled to relief.”    Docket No. 36
                                  11
                                       at 2, 20.   Plaintiff filed the 2AC on January 28, 2018.   Docket
                                  12
                                       No. 49.
                                  13
                                            In the 2AC, Plaintiff alleges the following facts.
                                  14
                                       Plaintiff owns a single-family residence (the property) in
                                  15
                                       Pacifica, California.   On or about June 16, 2005, Plaintiff and
                                  16
                                       his then-wife, Billie Malveaux, executed an adjustable rate
                                  17
                                       mortgage secured by the property, consisting of a deed of trust,
                                  18
                                       note, and adjustable rate rider.   Plaintiff alleges that the loan
                                  19
                                       was a “Pick-a-Payment” loan.   2AC ¶ 8 at 3.1   The deed of trust
                                  20
                                       identifies World Savings Bank, FSB, as the lender and original
                                  21
                                       servicer and Defendant First American Title Company as the title
                                  22
                                       insurance company.
                                  23
                                            Defendant Wells Fargo “holds itself out as the current
                                  24
                                       servicer of Plaintiff’s mortgage loan.”   Id. ¶ 2 at 2.    Barrett
                                  25

                                  26

                                  27        1 The paragraph numbers in the 2AC repeat multiple times;
                                       accordingly, both page numbers and paragraph numbers are cited
                                  28   here.
                                                                        2
                                   1   Daffin provides legal services and “default and foreclosure

                                   2   services.”    Id. ¶ 3 at 2.   The Bank of New York Mellon serves as

                                   3   trustee for the World Savings Remic Trust, Mortgage Pass-Through

                                   4   Certificates, Series 19.      The role of Ralph Partners is not

                                   5   described in the 2AC, but in the 1AC, Plaintiff alleged that

                                   6   Ralph Partners had purchased the property in a foreclosure sale.

                                   7   See 1AC ¶ 79.

                                   8           A notice of default and election to sell under the deed of

                                   9   trust was recorded on August 22, 2010.     A notice of rescission of
Northern District of California
  United States District Court




                                  10   this notice of default was recorded on August 8, 2014.

                                  11           On October 29, 2015, a substitution of trustee was recorded,

                                  12   appointing Barrett Daffin as trustee under the deed of trust.

                                  13   Plaintiff alleges that this substitution violates the terms of

                                  14   the deed of trust.

                                  15           A second notice of default and election to sell under the

                                  16   deed of trust was issued on February 18, 2016, by Barrett Daffin,

                                  17   and recorded on February 22, 2016.      Plaintiff alleges that this

                                  18   notice was defective due to a July 2005 securitization of his

                                  19   loan.    A notice of trustee’s sale was recorded on December 20,

                                  20   2016.

                                  21           In January 2017, Plaintiff, represented by different

                                  22   counsel, filed a lawsuit in San Mateo County Superior Court,

                                  23   challenging Defendants’ right to foreclose.     Malveaux v. Wells

                                  24   Fargo Bank, N.A., San Mateo Superior Court No. 17-civ-00328.      On

                                  25   January 25, 2017, the state court denied Plaintiff’s petition for

                                  26   a temporary restraining order (TRO) enjoining foreclosure.

                                  27   Defendants filed a demurrer to the complaint, which the state

                                  28   court sustained at a hearing on April 25, 2017, followed by a
                                                                           3
                                   1   written order filed May 11, 2017.      The state court granted

                                   2   Plaintiff leave to amend, but Plaintiff did not timely amend his

                                   3   complaint and, on June 14, 2017, voluntarily dismissed the action

                                   4   without prejudice.   Plaintiff alleges that he did so because a

                                   5   Wells Fargo representative informed him that the bank would allow

                                   6   him to sell his home through his realtor or give him a loan

                                   7   modification only if he dismissed his state court lawsuit.       Id.

                                   8   ¶¶ 74 at 21, 130 at 34.

                                   9        Plaintiff alleges that he began submitting the requested
Northern District of California
  United States District Court




                                  10   documents for a loan-modification application around the time

                                  11   that he voluntarily dismissed his state court lawsuit.     On July

                                  12   3, 2017, a representative of Wells Fargo spoke with Plaintiff and

                                  13   indicated that Plaintiff’s loan-modification application was

                                  14   missing three documents.   Id. ¶ 78 at 22.    Plaintiff submitted

                                  15   the documents.   Id. ¶ 80 at 22.   Weeks later, in August 2017, a

                                  16   different Wells Fargo representative asked Plaintiff to have his

                                  17   ex-wife “sign over the deed for the property to Plaintiff.”      Id.

                                  18   ¶ 86 at 22.   Plaintiff alleges that this prevented him from

                                  19   submitting the documents required for the loan modification.      Id.

                                  20   ¶ 129 at 30 (alleging that his application was “complete but for

                                  21   the note”); id. ¶ 86-87 at 22 (alleging that Wells Fargo asked

                                  22   Plaintiff to have his ex-wife “sign over the deed for the

                                  23   property to Plaintiff,” which “prevented” him “from submitting

                                  24   the ‘required’ documents”); id. ¶ 140 at 36 (alleging the Billie

                                  25   Malveaux “interfered with Plaintiff’s ability to successfully

                                  26   complete the loan modification process”).     On August 25, 2017,

                                  27   “Defendant” emailed Plaintiff indicating that “they were not

                                  28   going to proceed with the loan modification process.”     Id. ¶ 93
                                                                          4
                                   1   at 23.

                                   2        On August 29, 2017, Plaintiff filed this action and a motion

                                   3   for a TRO enjoining a foreclosure of the property scheduled for

                                   4   August 30, 2017.   On the same day, this Court denied the motion

                                   5   for a TRO because Plaintiff had neither notified Defendants of

                                   6   the motion nor shown why he should be excused from doing so.    On

                                   7   September 30, 2017, Plaintiff recorded with the San Mateo

                                   8   Assessor-County Clerk-Recorder a notice of the pendency of this

                                   9   action, and brought a copy of that notice to the place where the
Northern District of California
  United States District Court




                                  10   foreclosure sale was being held.   Id. ¶¶ 96-97 at 23.   The person

                                  11   conducting the sale took a picture of it with his cell phone.

                                  12   The property was sold in a foreclosure.   Id. ¶ 121 at 27.

                                  13        In the 2AC, Plaintiff asserts claims for: (1) wrongful

                                  14   foreclosure; (2) quiet title; (3) unjust enrichment;

                                  15   (4) violation of California Civil Code section 2923;

                                  16   (5) violation of California Civil Code section 2924;

                                  17   (6) violation of California’s Unfair Competition Law (UCL), Civil

                                  18   Code section 17200; (7) accounting and verification of the

                                  19   alleged debt; (8) bank fraud under 18 U.S.C. § 1344; (9) fraud in

                                  20   the inducement; (10) promissory estoppel; (11) slander of title;

                                  21   (12) violation of “the Federal Consumer Protection Bureau Rules”;

                                  22   (13) tortious interference with a contract.2

                                  23   //

                                  24

                                  25

                                  26
                                            2 These claims also were asserted in the 1AC, and in the same
                                  27
                                       order as they are asserted in the 2AC, with the exception of
                                  28   Claim 13 for tortious interference with a contract, which is a
                                       new claim that was not asserted in the 1AC.
                                                                        5
                                   1        Plaintiff asserts these claims against Defendants3 (1) Wells

                                   2   Fargo; (2) Barrett Daffin; (3) First American; (4) Bank Of New

                                   3   York As Trustee For World Savings Remic Trust, Mortgage Pass-

                                   4   Through Certificates, Series 19; (5) Ralph Partners; and (7)

                                   5   Billie Malveaux.4

                                   6                               LEGAL STANDARD
                                   7        A complaint must contain a “short and plain statement of the

                                   8   claim showing that the pleader is entitled to relief.”    Fed. R.

                                   9   Civ. P. 8(a).   The plaintiff must proffer “enough facts to state
Northern District of California
  United States District Court




                                  10   a claim to relief that is plausible on its face.”     Ashcroft v.

                                  11   Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

                                  12   Twombly, 550 U.S. 544, 570 (2007)).   On a motion under Rule

                                  13   12(b)(6) for failure to state a claim, dismissal is appropriate

                                  14   only when the complaint does not give the defendant fair notice

                                  15   of a legally cognizable claim and the grounds on which it rests.

                                  16   Twombly, 550 U.S. at 555.   A claim is facially plausible “when

                                  17   the plaintiff pleads factual content that allows the court to

                                  18   draw the reasonable inference that the defendant is liable for

                                  19   the misconduct alleged.”    Iqbal, 556 U.S. at 678.

                                  20        In considering whether the complaint is sufficient to state

                                  21
                                            3 The 2AC contains allegations that refer to entities that
                                  22
                                       are neither listed as defendants in the “Named Parties” section
                                  23   of the 2AC nor otherwise discussed in the remainder of the 2AC or
                                       its exhibits; the references to these entities appear to have
                                  24   been erroneously copied from another case. See, e.g., 2AC ¶ 132
                                       at 30 (referring to “MERS,” “SLS,” “MLF” and “HSBC”).
                                            4 The Court noted in its order dismissing the 1AC that in any
                                  25
                                       amended complaint “Plaintiff must either include Ms. Malveaux as
                                  26   a party or allege facts showing why judgment rendered in her
                                       absence would be adequate or why Rule 19 is inapplicable for
                                  27   other reasons.” Docket No. 36 at 18. In the 2AC, Plaintiff
                                       named Billie Malveaux as a Defendant, and she has appeared in the
                                  28   action. See Docket Nos. 68, 71.
                                                                        6
                                   1   a claim, the court will take all material allegations as true and

                                   2   construe them in the light most favorable to the plaintiff.

                                   3   Metzler Inv. GMBH v. Corinthian Colleges, Inc., 540 F.3d 1049,

                                   4   1061 (9th Cir. 2008).   The court’s review is limited to the face

                                   5   of the complaint, materials incorporated into the complaint by

                                   6   reference, and facts of which the court may take judicial notice.

                                   7   Id. at 1061.   However, the court need not accept legal

                                   8   conclusions, including threadbare “recitals of the elements of a

                                   9   cause of action, supported by mere conclusory statements.”
Northern District of California
  United States District Court




                                  10   Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

                                  11        Rule 9(b) provides that in “alleging fraud or mistake, a

                                  12   party must state with particularity the circumstances

                                  13   constituting fraud or mistake.”   Fed. R. Civ. P. 9(b).   “It is

                                  14   well-settled that the Federal Rules of Civil Procedure apply in

                                  15   federal court, ‘irrespective of the source of the subject matter

                                  16   jurisdiction, and irrespective of whether the substantive law at

                                  17   issue is state or federal.’”   Kearns v. Ford Motor Co., 567 F.3d

                                  18   1120, 1125 (9th Cir. 2009) (quoting Vess v. Ciba–Geigy Corp. USA,

                                  19   317 F.3d 1097, 1102 (9th Cir. 2003).   The allegations must be

                                  20   “specific enough to give defendants notice of the particular

                                  21   misconduct which is alleged to constitute the fraud charged so

                                  22   that they can defend against the charge and not just deny that

                                  23   they have done anything wrong.”   Semegen v. Weidner, 780 F.2d

                                  24   727, 731 (9th Cir. 1985).

                                  25        When granting a motion to dismiss, the court is generally

                                  26   required to grant the plaintiff leave to amend, even if no

                                  27   request to amend the pleading was made, unless amendment would be

                                  28   futile.   Cook, Perkiss & Liehe, Inc. v. N. Cal. Collection Serv.
                                                                         7
                                   1   Inc., 911 F.2d 242, 246-47 (9th Cir. 1990).    In determining

                                   2   whether amendment would be futile, the court examines whether the

                                   3   complaint could be amended to cure the defect requiring dismissal

                                   4   “without contradicting any of the allegations of [the] original

                                   5   complaint.”   Reddy v. Litton Indus., Inc., 912 F.2d 291, 296 (9th

                                   6   Cir. 1990).   The court’s discretion to deny leave to amend is

                                   7   “particularly broad” where the court has previously granted

                                   8   leave.   Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir.

                                   9   2002).
Northern District of California
  United States District Court




                                  10                                 DISCUSSION
                                  11   I.   Loan Securitization and Chain of Title
                                  12        In its Order of December 28, 2017, the Court dismissed most

                                  13   of Plaintiff’s claims on the ground that “Plaintiff has failed to

                                  14   allege any defect in the chain of title, or securitization, of

                                  15   his loan.”    Docket No. 36 at 8.   The Court found that judicially

                                  16   noticeable documents demonstrate that, due to the name change of

                                  17   World Savings to Wachovia Mortgage, FSB, and Wachovia’s

                                  18   subsequent merger into Wells Fargo, Wells Fargo is the successor-

                                  19   in-interest to World Savings.   See id. at 9 (citing Def.’s RJN

                                  20   Exs. A-E).    The Court also recognized that other courts have

                                  21   routinely rejected the same theory that Plaintiff has advanced

                                  22   here, namely that Plaintiff’s original lender, World Savings

                                  23   Bank, transferred or “securitized” his loan in July 2005 and

                                  24   failed to transfer the chain of title to Wells Fargo, thereby

                                  25   depriving Wells Fargo of the right to enforce the loan contract

                                  26   and to initiate a non-judicial foreclosure.    Id. at 8-10.   These

                                  27   courts have found that Wells Fargo is the successor-in-interest

                                  28   to World Savings and have upheld the validity of transfers like
                                                                           8
                                   1   the one at issue here on that basis.   See, e.g., Wolf v. Wells

                                   2   Fargo Bank, N.A., No. 11-cv-01337-WHA, 2011 U.S. Dist. LEXIS

                                   3   117835, *3 (N.D. Cal. Oct. 12, 2011) (“World Savings changed its

                                   4   name to Wachovia Mortgage in late 2007.   Wachovia Mortgage then

                                   5   became part of Wells Fargo Bank in 2009 and is the current holder

                                   6   of the note.”); Nguyen v. Wells Fargo Bank, N.A., 749 F. Supp. 2d

                                   7   1022, 1024-1025 (N.D. Cal. 2010) (“[J]udicially noticeable

                                   8   documents reveal that the original lender, World Savings Bank,

                                   9   FSB, simply changed its name to Wachovia Mortgage, FSB, and is
Northern District of California
  United States District Court




                                  10   now a division of Wells Fargo Bank, N.A., so transfers among

                                  11   those entities were proper”); see also Kalnoki v. First American

                                  12   Trustee Servicing Solutions, LLC, 8 Cal. App. 5th 23, 41-44

                                  13   (2017) (holding that even assuming the truth of similar

                                  14   securitization allegations, they would be insufficient to set

                                  15   aside foreclosure); Roque v. Suntrust Mortg., Inc., No. C-09-

                                  16   00040 RMW, 2010 WL 546896, at *3 (N.D. Cal. Feb. 10, 2010)

                                  17   (“Uniformly among courts, production of the note is not required

                                  18   to proceed in foreclosure and similarly no production of any

                                  19   chain of ownership is required.”).

                                  20        The claims that the Court dismissed on December 28 because

                                  21   they were predicated on this chain-of-title or securitization

                                  22   theory were the entirety of Claims 1, 2, 3 and 11, and Claims 4,

                                  23   6, 7, 8, 10 and 12 to the extent they relied on that theory.    The

                                  24   Court granted Plaintiff leave to amend these claims but noted

                                  25   that, in any amended complaint, Plaintiff “must allege facts

                                  26   plausibly supporting each claim and set forth a viable legal

                                  27   theory.”   Docket No. 36 at 10.

                                  28   //
                                                                         9
                                   1        In the 2AC, the vast majority of the claims continue to be

                                   2   predicated on the same securitization or chain-of-title theory

                                   3   that the Court previously rejected.   See 2AC ¶ 15 (“Simply

                                   4   stated, there is no successor---lender [sic] to WORLD SAVINGS in

                                   5   the mortgage loan.”); id. ¶ 43 (alleging that “the chain of title

                                   6   was irreversibly broken to the Subject Property with the lender’s

                                   7   successor and assign (the true identity of the present

                                   8   beneficiary) unassigned, undocumented and unknown to date.    In

                                   9   other words, there is no lender’s successor and assign to WORLD
Northern District of California
  United States District Court




                                  10   SAVINGS in the mortgage loan”); Pl.’s Response to MTD, Docket No.

                                  11   56 at 10 (“Plaintiff’s argument is that defendant are NOT the

                                  12   lawful beneficiary of the note and lacks the authority to

                                  13   foreclose.”).   The few new allegations that the 2AC contains

                                  14   cannot save Plaintiff’s claims from dismissal because such

                                  15   allegations are intended to support the same previously rejected

                                  16   chain-of-title or securitization theory.   See 2AC ¶ 11 (alleging

                                  17   that a securitization audit showed that the loan at issue was

                                  18   “securitized” into the World Savings Remic Mortgage Pass-Through

                                  19   REMIC certificates Series 19 within one month after it was signed

                                  20   in 2005).5

                                  21

                                  22        5 Plaintiff alleges in passing based on the alleged
                                       securitization audit that “Wells is attempting to collect on an
                                  23   asset it does not own and which was already paid off.” 2AC ¶ 13
                                       at 4. It is not clear whether Plaintiff is alleging that the
                                  24
                                       foreclosure at issue in this case was improper because the loan
                                  25   at issue had been “paid off” prior to the foreclosure; it appears
                                       that the reference to the loan being “paid off” is related
                                  26   instead to the notion that payments were made from one entity to
                                       another during the alleged securitization process. See id. 56 at
                                  27   16 (“Lender WORLD SAVINGS extinguished its ownership right and
                                       beneficial interest in the Note and DOT after the balance of the
                                  28   mortgage loan was paid in full in the securitization transaction
                                                                       10
                                   1        Because (1) judicially noticeable documents demonstrate that

                                   2   due to the name change of World Savings to Wachovia Mortgage, and

                                   3   Wachovia’s subsequent merger into Wells Fargo, Wells Fargo is

                                   4   indeed the successor-in-interest to World Savings, Defs.’ RJN Ex.

                                   5   A-E, and (2) courts routinely hold that this corporate

                                   6   transaction does not constitute a defect in the chain of title,

                                   7   the claims that are predicated on this theory—namely, the

                                   8   entirety of Claims 1,6 2, 3 and 117 and Claims 4, 6, 7, 8, 10 and

                                   9   12 to the extent they are based on this theory—are DISMISSED.
Northern District of California
  United States District Court




                                  10

                                  11
                                       on or before the closing date of the securitization trust”). In
                                  12   his opposition to the pending motions to dismiss, Plaintiff does
                                       not rely on the claim that his loan had been paid off prior to
                                  13   the foreclosure. But even if Plaintiff were predicating his
                                       claims on that theory, a bare allegation that his loan was “paid
                                  14   off” would be insufficient to save his claims from dismissal
                                       under Iqbal because many other allegations in the 2AC,
                                  15
                                       particularly those pertaining to his efforts to obtain a loan
                                  16   modification, contradict the notion that the loan at issue had
                                       been satisfied (i.e., no loan modification would be necessary if
                                  17   the loan at issue had been paid off). Accordingly, based on the
                                       totality of the 2AC and its exhibits, the Court cannot draw the
                                  18   reasonable inference that the loan at issue had been “paid off”
                                       and that Defendants can be liable for wrongful foreclosure and
                                  19
                                       related claims on that basis.
                                            6 Plaintiff’s wrongful foreclosure claim also suffers from
                                  20
                                       additional defects, including the fact that he agreed when he
                                  21   signed the trust deed that the lender could at any time appoint a
                                       successor trustee. See 2AC Ex. A at § 27; see also id. §§ 1(C) &
                                  22   1(H) (specifying that successors and/or assignees of World
                                       Savings Bank would become lenders and beneficiaries under the
                                  23   deed of trust). See Hammons v. Wells Fargo Bank, N.A., 2015 U.S.
                                  24   Dist. LEXIS 169616, *16-17 (N.D. Cal. 2015) (holding that because
                                       “Wells Fargo is the successor-in-interest to World Savings,”
                                  25   Wells Fargo has the “contractual right to enforce the note and
                                       deed of trust”).
                                  26        7 Plaintiff’s slander of title claim also suffers from

                                       additional defects, including that he fails to plead any facts
                                  27   showing that Defendants acted without privilege or justification.
                                       See Stowers v. Wells Fargo Bank, N.A., No. 13-cv-05426-RS, 2014 WL
                                  28   1245070, *7 (N.D. Cal. Mar. 25, 2014).
                                                                        11
                                   1   The dismissal of these claims is WITH PREJUDICE given that

                                   2   Plaintiff previously was granted leave to amend them.

                                   3   II.   Homeowner Bill of Rights
                                   4         Plaintiff’s fourth and fifth claims seek relief under

                                   5   California’s Homeowner Bill of Rights (HBOR), Cal. Civil Code

                                   6   §§ 2923.55 and 2924.

                                   7         The Court previously dismissed these claims with leave to

                                   8   amend on the ground that (1) they were predicated on the same

                                   9   chain-of-title or securitization theory discussed above; (2) that
Northern District of California
  United States District Court




                                  10   Plaintiff’s claim that Defendants violated HBOR’s prohibition on

                                  11   “dual-tracking” —the practice of a mortgage servicer continuing

                                  12   to pursue foreclosure of a property while a complete loan-

                                  13   modification application is pending—failed because Plaintiff did

                                  14   not allege that he had submitted a complete loan-modification

                                  15   application; and (3) that Plaintiff’s claim that Defendants did

                                  16   not provide him with information in writing in violation of

                                  17   Section 2923.55(b)(1) failed because Plaintiff did “not adequately

                                  18   allege what information he requested and when, or what, if any,

                                  19   response he received from Defendants,” or “facts supporting a claim

                                  20   that Defendants’ contacts with him prior to foreclosure were

                                  21   insufficient under section 2923.55(a).”   See Docket No. 36 at 11-13.

                                  22         Plaintiff’s HBOR claims in the 2AC continue to fail to state

                                  23   a claim for relief.

                                  24         First, the HBOR claims in the 2AC are based at least in part

                                  25   on the chain-of-title or securitization theory that the Court has

                                  26   rejected, as discussed above.

                                  27         Second, Plaintiff’s claim that Defendants violated the

                                  28   HBOR’s prohibition on “dual-tracking” fails on the ground that
                                                                        12
                                   1   Plaintiff admits in the 2AC that his loan-modification

                                   2   application was never completed because he was unable to submit

                                   3   the required documents as a result of non-cooperation by his ex-

                                   4   wife.       2AC ¶ 129 at 30 (alleging that his application was

                                   5   “complete but for the note”); id. ¶¶ 86-87 at 22 (alleging that

                                   6   Wells Fargo asked Plaintiff to have his ex-wife “sign over the

                                   7   deed for the property to Plaintiff,” which “prevented” him “from

                                   8   submitting the ‘required’ documents”); id. ¶ 140 at 36 (alleging

                                   9   that Billie Malveaux “interfered with Plaintiff’s ability to
Northern District of California
  United States District Court




                                  10   successfully complete the loan modification process”).      In the

                                  11   absence of allegations that the loan-modification application in

                                  12   question was complete at the time of the foreclosure, Plaintiff’s

                                  13   “dual-tracking” claim under section 2923.6(c) fails.8      See Cal.

                                  14   Civ. Code § 2923.6(c)(providing protections for a borrower who

                                  15   “submits a complete application for a first lien loan

                                  16   modification”); Mace v. Ocwen Loan Servicing, LLC, 252 F. Supp.

                                  17   3d 941, 946 (N.D. Cal. 2017) (holding that a loan-modification

                                  18   application is “complete” for the purpose of triggering the

                                  19   protections of HBOR if a plaintiff has timely provided all

                                  20   documents that a lender has required in advance for the

                                  21   submission of a loan-modification application); Cal. Civ. Code

                                  22   § 2923.6(h) (same).

                                  23           Third, Plaintiff’s claim that Defendants did not provide him

                                  24   with information in writing upon his request, in violation of

                                  25

                                  26           8
                                              The same failure to allege completeness requires dismissal
                                       of Plaintiff’s claim that Defendants only notified him of the
                                  27   denial of his loan-modification application by email, not in a
                                       compliant written denial under section 2923.6(c)(1)-(3). See 2AC
                                  28   ¶¶ 93-94 at 23.
                                                                       13
                                   1   section 2923.55(b)(1), also is insufficiently pleaded, because,

                                   2   once again, Plaintiff does not adequately allege what information

                                   3   he requested and when, or what, if any, response he received from

                                   4   Defendants.    Likewise, he once again does not allege facts

                                   5   supporting a claim that Defendants’ contacts with him prior to

                                   6   foreclosure were insufficient under section 2923.55(a) despite

                                   7   the declaration of compliance attached to the recorded notice of

                                   8   default.    See 2AC Ex. E. at 4.   The Court does not assume the

                                   9   truth of the declaration of compliance, but Plaintiff must allege
Northern District of California
  United States District Court




                                  10   facts giving rise to a claim that the declaration of compliance

                                  11   is inaccurate, not merely a conclusory allegation of the legal

                                  12   standard.   Iqbal, 556 U.S. at 678; see also Kamp v. Aurora Loan

                                  13   Services, 2009 U.S. Dist. LEXIS 95245, *6-7 (C.D. Cal. 2009)

                                  14   (holding that plaintiffs’ “conclusory assertions are contradicted

                                  15   by the notice of default” that included the HBOR declaration of

                                  16   compliance).

                                  17        Finally, Plaintiff alleges that he was “prejudiced” by Wells

                                  18   Fargo’s failure to assign a “single point of contact” to his

                                  19   loan-modification application.     2AC ¶ 129 at 29-30.   It appears

                                  20   that Plaintiff does not intend to seek relief under HBOR based on

                                  21   this theory, as he does not even mention it in his opposition.

                                  22   See generally Docket No. 56.    As Defendants point out, this

                                  23   theory fails in any event because California Civil Code section

                                  24   2923.7(e) provides that “[f]or purpose of this section, ‘single

                                  25   point of contact’ means an individual or team of personnel each

                                  26   of whom has the ability and authority to perform the

                                  27   responsibilities described in [Civil Code §§] (b) to (d),

                                  28   inclusive.” (emphasis added).      Here, Plaintiff alleges that
                                                                           14
                                   1   several Wells Fargo representatives (as opposed to a single Wells

                                   2   Fargo representative) served as his point of contact in

                                   3   connection with the loan-modification application at issue.    See

                                   4   2AC ¶¶ 78-87 at 22.   Such allegations do not raise the reasonable

                                   5   inference that Wells Fargo violated section 2923.7 because that

                                   6   statute expressly permits a “team of personnel” to serve as the

                                   7   point of contact.

                                   8        Accordingly, because Plaintiff previously was granted leave

                                   9   to amend his HBOR claims, and because his claims continue to fail
Northern District of California
  United States District Court




                                  10   to state a claim for relief under HBOR, the fourth and fifth

                                  11   claims in the 2AC are DISMISSED WITH PREJUDICE.

                                  12   III. Unfair Competition Law
                                  13        In its order of December 28, 2017, the Court dismissed with

                                  14   leave to amend Plaintiff’s sixth claim under the UCL on the

                                  15   grounds that it was derivative of Plaintiff’s HBOR and wrongful

                                  16   foreclosure claims, and that Plaintiff had failed to adequately

                                  17   allege that he lost money or property as a result of Defendants’

                                  18   actions (i.e., he failed to show the causation and injury

                                  19   required by the UCL).   Docket No. 36 at 13-14.

                                  20        Defendants once again move to dismiss this claim on the

                                  21   basis that it is entirely derivative of Plaintiff’s other

                                  22   defective claims.   In his opposition, Plaintiff concedes that

                                  23   this is the case; he argues that his UCL claim is based on the

                                  24   same allegations that formed the predicate for his HBOR and

                                  25   wrongful foreclosure claims.   See Docket No. 56 at 16.   Because

                                  26   the Court has dismissed Plaintiff’s HBOR and wrongful foreclosure

                                  27   claims, and because Plaintiff previously was granted leave to

                                  28   amend his sixth claim but has failed to allege any facts in the
                                                                        15
                                   1   2AC to support a viable claim under the UCL,9 the Court DISMISSES

                                   2   the sixth claim WITH PREJUDICE.

                                   3   IV.   Accounting
                                   4         In its Order of December 28, 2017, the Court dismissed with

                                   5   leave to amend Plaintiff’s seventh claim for an accounting, and

                                   6   it noted that, in any amended complaint, “among the other

                                   7   elements that Plaintiff must plead in support of any amended

                                   8   claim for an accounting, he must plead facts giving rise to a

                                   9   plausible claim that Defendants have not already provided him
Northern District of California
  United States District Court




                                  10   with the information that he seeks, or that he does not already

                                  11   have ready access to the information” in connection with any

                                  12   amounts that Defendants may owe him based on the sale of the

                                  13   property.   Docket No. 36 at 14-15.

                                  14         Defendants move to dismiss this claim on the ground that

                                  15   Plaintiff cannot plead the necessary relationship between the

                                  16   parties, and does not plead that any Defendant owes Plaintiff a

                                  17   definite sum of money.   In his opposition, Plaintiff offers the

                                  18   same response he previously offered, namely that Defendants owe

                                  19   him a sum of money represented by the value of his home over and

                                  20   above the amount that he owed Defendants when the home was sold.

                                  21   Docket No. 56 at 17.   He also repeats the same arguments he made

                                  22   in support of his wrongful foreclosure claims, namely that

                                  23   Defendants “must prove that the amount claimed in the Notice of

                                  24

                                  25         9In the 2AC, Plaintiff continues to fail to allege, among
                                  26   other required elements, that he lost money or property as a
                                       result of Defendants’ actions. Bus. & Prof. Code § 17204; Daro
                                  27   v. Superior Court, 151 Cal. App. 4th 1079, 1098 (2007) (“[A]
                                       private person has standing to sue under the UCL only if that
                                  28   person has suffered injury and lost money or property ‘as a
                                       result of such unfair competition.’”).
                                                                       16
                                   1   Default is not only a valid debt, but they are the beneficiaries

                                   2   of the original lender entitled to enforce the note and deed of

                                   3   trust.”   Id.   In the 2AC, Plaintiff fails to allege any facts to

                                   4   support the elements for an accounting claim that the Court

                                   5   discussed in its Order of December 28, specifically, facts

                                   6   showing that Defendants have not already provided him with the

                                   7   information that he seeks, or that he does not already have ready

                                   8   access to information in connection with any amounts that

                                   9   Defendants may owe him based on the sale of the property.
Northern District of California
  United States District Court




                                  10        Because the Court previously granted Plaintiff leave to

                                  11   amend this claim but he has failed to allege any facts in the 2AC

                                  12   to support a viable claim for an accounting, the Court DISMISSES

                                  13   the seventh claim WITH PREJUDICE.

                                  14   V.   Fraud
                                  15        Plaintiff’s eighth, ninth, and tenth claims allege, under

                                  16   various legal theories, that Defendants defrauded him by offering

                                  17   him a loan modification to induce him to dismiss his state court

                                  18   lawsuit, and then recanting the offer and foreclosing on the

                                  19   property without adequate notice after he dismissed his state

                                  20   court lawsuit in reliance.   The Court previously dismissed these

                                  21   claims on the ground that Plaintiff’s allegations did not support

                                  22   the theory that Defendants breached an agreement to give

                                  23   Plaintiff a loan modification; Plaintiff did not plead (1) any

                                  24   misrepresentation by Defendants, (2) a failure by Defendants to

                                  25   consider him for a loan modification after he dropped his state

                                  26   court lawsuit, or (3) a promise of a loan modification if he

                                  27   dropped his lawsuit in state court.    Docket No. 36 at 15-16.   The

                                  28   Court noted that Plaintiff’s allegations in the 1AC showed that
                                                                         17
                                   1   Wells Fargo offered to “consider him” for a loan modification if

                                   2   he qualified for one.    Id.   The Court also noted that Plaintiff’s

                                   3   allegations failed to meet the requirements of Federal Rule of

                                   4   Civil Procedure 9, and that in any amended complaint, Plaintiff

                                   5   would need to plead facts alleging each element of each claim,

                                   6   including the “‘who, what, when, where, and how’ of the

                                   7   misconduct charged,” as well as statements that Defendants made

                                   8   to him and the actions that they took that made those statements

                                   9   misleading or fraudulent.      Id. at 16.
Northern District of California
  United States District Court




                                  10        Defendants move to dismiss these claims on the ground that

                                  11   the claims continue to suffer from the same defects that the

                                  12   Court previously recognized.     In his opposition, Plaintiff

                                  13   repeats the same arguments he made in connection with his “dual-

                                  14   tracking” HBOR claims.

                                  15        The Court finds that the claims at issue are once again

                                  16   subject to dismissal.    In the 2AC, Plaintiff repeated the same

                                  17   allegations that supported his fraud claims in the prior

                                  18   iteration of the complaint without adding any new allegations

                                  19   that would suggest a misrepresentation by any Defendant in

                                  20   connection with the loan modification, or a failure by Wells

                                  21   Fargo to consider him for a loan modification.    Additionally,

                                  22   Plaintiff concedes in the 2AC his failure to submit all documents

                                  23   required for the loan modification, albeit due to his ex-wife’s

                                  24   failure to cooperate, as discussed above.    See 2AC ¶¶ 129 at 30,

                                  25   86-87 at 22, 140 at 36.   Accordingly, the Court cannot reasonably

                                  26   infer that Plaintiff’s failure to obtain the loan modification

                                  27   was the result of fraud, misrepresentations, or the breach of any

                                  28   agreement involving Defendants.
                                                                           18
                                   1         Plaintiff’s tenth claim for promissory estoppel is subject

                                   2   to dismissal for the additional reason that it is barred by the

                                   3   statute of frauds, which provides that any agreement “for the

                                   4   sale of real property, or of an interest therein,” is invalid

                                   5   unless it is “in writing and subscribed by the party to be

                                   6   charged or by the party’s agent.”      Cal. Civil Code § 1624(a),

                                   7   (a)(3).    A mortgage is subject to the statute of frauds.   Cal.

                                   8   Civil Code § 2922.   The Court previously dismissed this claim

                                   9   with leave to amend, noting that, in any amended complaint,
Northern District of California
  United States District Court




                                  10   Plaintiff would need to allege facts supporting the existence of

                                  11   a settlement agreement or other writing that would satisfy the

                                  12   statute of frauds.   Plaintiff did not plead any such allegations

                                  13   in the 2AC.   And, in his opposition to Defendants’ motions to

                                  14   dismiss this claim, Plaintiff merely repeats the same arguments

                                  15   he made in support of his wrongful foreclosure claims.

                                  16         Because the Court previously granted Plaintiff leave to

                                  17   amend his eighth, ninth, and tenth claims, and because the claims

                                  18   as alleged in the 2AC continue to fail to state a claim for

                                  19   relief, the Court DISMISSES these claims WITH PREJUDICE.

                                  20   VI.   Violation of Federal Consumer Protection Bureau Rules
                                  21         Plaintiff alleges that “Defendant Wells Fargo violated each

                                  22   the [sic] rules of the Federal Consumer Protection Bureau that

                                  23   are commensurate and correspond to those of the California

                                  24   homeowners bill of rightsst [sic].”     2AC ¶ 139 at 36.   The Court

                                  25   previously dismissed this claim on the ground that it was

                                  26   derivative of Plaintiff’s HBOR claims and because Plaintiff

                                  27   failed to address it in his opposition to prior motions to

                                  28   dismiss.   See Docket No. 36 at 17.
                                                                         19
                                   1         Defendants once again move to dismiss this claim on the

                                   2   ground that it is derivative of Plaintiff’s HBOR claims.     In his

                                   3   opposition, Plaintiff essentially concedes the derivative nature

                                   4   of this claim.   See Pl.’s Opp’n at 20 (pointing to “Argument for

                                   5   Claim Under Civil Code Section 2923.55 Survives Dismissal

                                   6   hereinabove” under section regarding “Consumer Protection Bureau

                                   7   Rules” and providing no other argument in support of claim at

                                   8   issue).

                                   9         Because the Court previously granted Plaintiff leave to
Northern District of California
  United States District Court




                                  10   amend this claim; because the 2AC does not contain any new

                                  11   allegations that would entitle Plaintiff to relief; and because

                                  12   this claim is derivative of Plaintiff’s HBOR claims, which the

                                  13   Court has dismissed, the Court DISMISSES the twelfth claim WITH

                                  14   PREJUDICE.

                                  15   VII. Tortious Interference with Contract
                                  16         Plaintiff alleges that Billie Malveaux, his ex-wife,

                                  17   “interfered” with his ability to successfully complete the loan-

                                  18   modification process “by failure to calling Wells Fargo and

                                  19   altering information.   In their files [sic].”   2AC ¶ 140 at 36.

                                  20   Plaintiff also alleges that “Wells cooperated with Defendant

                                  21   Malveaux in the tortious interference with both the real estate

                                  22   contract and the loan modification process,” and that “Defendant

                                  23   violated several consumer protection laws.”   Id. ¶¶ 141-42 at 36-

                                  24   37.   This claim appears to be asserted against Defendants Wells

                                  25   Fargo and Billie Malveaux only.

                                  26         Wells Fargo moves to dismiss this claim on the ground that

                                  27   no contract between it and Plaintiff is adequately alleged with

                                  28   respect to a loan modification, that a claim predicated on any
                                                                         20
                                   1   such contract is barred by the statute of frauds, and that, even

                                   2   if Plaintiff had sufficiently alleged a contract with Wells

                                   3   Fargo, any claim for tortious interference with that contract by

                                   4   Wells Fargo would fail as a matter of law because a claim for

                                   5   interference with a contract cannot lie against a party to the

                                   6   contract.

                                   7        Billie Malveaux also moves to dismiss this claim.   In her

                                   8   motion, she states that the 2AC is “frivolous,” that she did not

                                   9   interfere with Plaintiff’s attempts at loan modification, and
Northern District of California
  United States District Court




                                  10   that there is “no factual basis to support collusion with Wells

                                  11   Fargo in this lawsuit.”   Docket No. 71 at 2.

                                  12        In his opposition, Plaintiff’s only statement as to this

                                  13   claim is that unspecified Defendants “are the beneficiaries of

                                  14   the original lender for the reasons plead succinctly.”   Docket

                                  15   No. 56 at 20.

                                  16        The Court finds that the claim as to Wells Fargo is subject

                                  17   to dismissal.   The claim appears to be predicated on the notion

                                  18   that an agreement between Plaintiff and Wells Fargo existed

                                  19   regarding a loan modification.   As discussed above in connection

                                  20   with claims eight, nine, and ten, Plaintiff has failed to

                                  21   sufficiently allege in two separate iterations of the complaint

                                  22   that an agreement existed between himself and Wells Fargo

                                  23   pursuant to which Wells Fargo agreed to provide Plaintiff with a

                                  24   loan modification.   But even if such an agreement had been

                                  25   adequately alleged, a claim against Wells Fargo for tortious

                                  26   interference with a contract would fail as a matter of law to the

                                  27   extent that Wells Fargo is alleged to be a party to the contract.

                                  28   See Applied Equip. Corp. v. Litton Saudi Arabia Ltd., 7 Cal. 4th
                                                                        21
                                   1   503, 514 (1994) (“[T]he tort cause of action for interference

                                   2   with a contract does not lie against a party to the contract.”).

                                   3   Accordingly, this claim is DISMISSED WITH PREJUDICE as to Wells

                                   4   Fargo.

                                   5        Because the Court has dismissed with prejudice all claims

                                   6   over which it has original jurisdiction, the Court declines to

                                   7   exercise supplemental jurisdiction over the remaining state-law

                                   8   claim against Billie Malveaux10 for tortious interference with the

                                   9   performance of a contract.    See 28 U.S.C. § 1367(c); Perez v.
  United States District Court
Northern District of California




                                  10   Wells Fargo Bank, N.A., 929 F. Supp. 2d 988, 1001 (N.D. Cal.

                                  11   2013) (holding that, after dismissing claims over which it has

                                  12   original jurisdiction, “the district court has discretion to

                                  13   decline to exercise its supplemental jurisdiction and to remand

                                  14   the remaining state law claims to state court.”).      This claim,

                                  15   therefore, is DISMISSED WITHOUT PREJUDICE.      Plaintiff may re-file

                                  16   the claim in state court.

                                  17                                 CONCLUSION
                                  18        The Court DISMISSES WITHOUT PREJUDICE the claim against

                                  19   Billie Malveaux for tortious interference with the performance of

                                  20   a contract.    Plaintiff may re-file that claim in state court.

                                  21        The Court DISMISSES all other claims in the 2AC WITH

                                  22   PREJUDICE.    The Clerk shall close the file.

                                  23        IT IS SO ORDERED.

                                  24   Dated: October 2, 2018
                                                                            CLAUDIA WILKEN
                                  25                                        United States District Judge
                                  26

                                  27        10Billie Malveaux appears to be a citizen of California
                                  28   based on her filings in this action, as well as the 2AC and its
                                       exhibits.
                                                                       22
